Citation Nr: 1540153	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  10-04 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a right knee disability, including degenerative changes, to include as secondary to service-connected disability.  



REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran honorably served on active duty from October 1972 to October 1974.  He also had active duty service from July 1976 to June 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts he has a right knee disability as a result of his service, including as a result of running five miles a day for fitness and/or as a result of jumping out a second story window.  He also asserts that he has experienced bilateral knee arthralgia since January 1972.  Service connection has been granted for a left knee total replacement.  

In a November 2008 progress note, a VA physician's assistant stated that "[i]t is possible that the running and fall from 2nd story window while in the service could have added to the arthritis in his knees."  

Service treatment records from the Veteran's first period of active duty show he was treated for a left knee injury in August 1973.  There were no relevant right knee complaints, findings, treatment or diagnoses during this period and his October 1974 separation examination shows that clinical evaluation of the lower extremities was normal.  

The entrance examination and service treatment records from the Veteran's second period of service are also negative for any right knee complaints, treatment or diagnoses.  A May 1977 Report of Investigation, Line of Duty and Misconduct Status indicates that the Veteran, while intoxicated, jumped from a second story window of a hospital where he was admitted.  He injured his right foot.  Although his injury was determined to not be in the line of duty, it was further found to not be due to his own misconduct as there was a lack of evidence in the investigation to prove misconduct was the proximate cause of injury.  However, the Board notes that the RO determined in August 1978 correspondence that the Veteran was discharged from his second period of active service under conditions other than honorable, "which constitute a bar to the payment of VA benefits."  

Post-service VA records include a March 2008 X-ray study of the right knee that revealed mild medial degenerative changes.  Subsequent treatment records show intermittent complaints of right knee pain and giving out.  December 2009 and February 2011 VA compensation examinations for his service-connected left knee indicate that the Veteran had an antalgic gait.  This suggests the Veteran may have a right knee disability that is proximately due to or aggravated by his service-connected left knee disability.  

The Veteran should be afforded a VA examination to determine the etiology of any current right knee disability, to include whether it is secondary to his service-connected left knee disability.  38 U.S.C.A. § 5103A (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

While the appeal is in remand status, all of the Veteran's contemporaneous and relevant outstanding treatment records should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any relevant VA treatment records that have not already been associated with the claims file.

2.  After undertaking the above development, schedule the Veteran for a VA orthopedic examination by an appropriate medical professional to determine the current nature and etiology of any right knee disability found to be present.  The entire claims file must be reviewed by the examiner.  

Based on review of all the evidence of record, the examiner is to provide an opinion regarding whether any diagnosed right knee disability, to include degenerative changes, more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's first period of military service.

If not, the examiner must provide an opinion whether any right knee disability is more likely, less likely, or at least as likely as not due to or caused by the Veteran's service-connected left knee disability.

If not, the examiner must opine whether any diagnosed right knee disability has more likely, less likely, or at least as likely as not been aggravated (i.e., permanently worsened beyond the normal progression of that disease) by the Veteran's service-connected left knee disability. 

If aggravated, specify the baseline of the right knee disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Thereafter, readjudicate the issue on appeal.  If the benefit remains denied, issue an appropriate supplemental statement of the case and return the case to the Board.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






